The contract herein provides: "If operations for drilling are not commenced * * * on or before one year from this date, the lease shall then terminate * * * unless on or before such anniversary date lessee shall pay or tender to lessor * * *." In my view, the failure of defendant to tender the correct amount of rental works an immediate dissolution of the lease, according to its clear and unambiguous provisions. The majority, however, being unable to sustain defendant's plea of estoppel, has nonetheless refused to enforce the forfeiture provided by the parties by imposing three alleged equitable duties upon the lessor, (1) to ascertain the correct amount of rent payable under the assignment, (2) to notify the defendant that it has not paid the amount due and (3) to *Page 1083 
give it an opportunity to repair the breach — obligations which she did not assume under the contract.
For this reason and the views expressed in the separate opinion of Justice HAWTHORNE (in which I concur), I respectfully dissent.